Case 3:18-cr-00025-NKM-JCH Document 140-2 Filed 07/15/19 Page 1 PARRISH PRA_000098865
                                                                of 5 Pageid#:
Case 3:18-cr-00025-NKM-JCH Document 140-2 Filed 07/15/19 Page 2 PARRISH PRA_000099866
                                                                of 5 Pageid#:
Case 3:18-cr-00025-NKM-JCH Document 140-2 Filed 07/15/19 Page 3 PARRISH PRA_000100867
                                                                of 5 Pageid#:
Case 3:18-cr-00025-NKM-JCH Document 140-2 Filed 07/15/19 Page 4 PARRISH PRA_000101868
                                                                of 5 Pageid#:
Case 3:18-cr-00025-NKM-JCH Document 140-2 Filed 07/15/19 Page 5 PARRISH PRA_000102869
                                                                of 5 Pageid#:
